Citation Nr: 1336275	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-35 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right thumb injury. 

2.  Entitlement to service connection for a right knee disorder to include as secondary to the service-connected left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran had active service from May 1979 to December 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of March 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2010 rating decision denied service connection for a right thumb injury and denied service connection for a right knee injury.  The August 2012 rating decision denied service connection for instability of the right knee as secondary to the service-connected left knee patellofemoral syndrome.  

The Veteran was scheduled to appear for a video hearing in August 2013.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records and Social Security records.  In the January 2013 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system.  The remaining documents in the electronic file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of substance abuse has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of a right knee disorder to include as secondary to the service-connected left knee patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a right thumb injury is attributable to peacetime service.    


CONCLUSION OF LAW

Residuals of a right thumb injury was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the action taken herein below is favorable to the Veteran, a discussion of VCAA is not required at this time.  

Legal Principles

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis 

The Veteran contends that he has residuals of a right thumb injury which were incurred while playing volleyball during service.  

The Veteran's service treatment records show no complaints, treatments, or diagnoses for a right thumb injury.  The service treatment records reveal that he injured his right index finger while playing volleyball in May 1980.  Upon separation from service, in October 1982, medical personnel noted that the Veteran broke his right hand index finger in 1980.  

The Veteran was afforded a VA examination in December 2009.  Upon examination, the Veteran reported that during physical training in approximately 1980 or 1981 he injured his right index finger and right thumb while playing volleyball.  He indicated that he used a finger splint for weeks following the injury.  He further reported that his current symptomology included pain, limited motion, weakness, stiffness, locking, and decreased strength and dexterity.  He stated the pain and locking had progressively increased in severity and he took Tylenol or Aleve for his pain.  He also stated that experienced severe flare ups when it was cold, he was using tools, or had to squeeze items.   

Upon physical examination, the examiner noted there was no gap between the right thumb pad and the fingers and there was no objective evidence of pain upon range of motion testing.  The examiner further noted that there was decreased strength for pushing, pulling, and twisting.  The X-ray imaging studies showed no fracture or dislocation, but revealed a small three millimeter degenerative cystic change of distal head of first metacarpal.  

The examiner diagnosed the Veteran with residuals of right hand, thumb metacarpo-phalangeal (MCP) joint injury, with decreased manual dexterity, problems with lifting and carrying, and decreased strength.  She opined that the residuals of the right thumb injury was most likely caused by or a result of the injury to his right hand and thumb in service.  She further opined that the cystic lesion on the distal first metacarpal bone at the MCP joint could be considered as a post traumatic residual.  The examiner concluded that the residuals of his right thumb injury were related to his time in service.  

Upon examination of the Veteran's right index finger in September 2012, an X-ray was performed of his right hand and revealed there was a three millimeter cyst involving the head of the first metacarpal bone.  The examiner noted a bony projection from the lateral aspect of the distal shaft of the proximal phalanx which had the appearance of benign exostosis.  The examiner further noted that all of these changes were seen on the previous examination.   

Upon careful review of the evidence of record, the Board finds that the weight of the evidence reflects that the Veteran currently has residuals from his in-service right hand injury, including a three millimeter cystic lesion on the distal first metacarpal bone at the MCP joint.  The December 2009 VA examiner's opinion is afforded great probative value as it is based on a thorough review of the record, clinical findings, and supported by medical rationale.  

The evidence weighing against the claim includes the Veteran's service treatment records which were silent as to complaints or treatments for a right thumb injury.  

The Veteran, upon examination in December 2009 and in his August 2010 VA Form 9, stated that he injured his right thumb during the same incident when he injured his index finger in May 1980.  The Board acknowledges that the Veteran is competent to report as to the observable symptoms he experiences, such as an onset of his symptoms and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the Veteran's statements upon VA examination in December 2009 and in his VA Form 9 that he injured his thumb while playing volleyball in 1980 both credible and probative.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In sum, the Board finds that service connection for residuals of a right thumb injury is warranted because the probative evidence reflects the Veteran's residuals of a right thumb injury is related to his in-service right hand injury.  


ORDER

Service connection for residuals of a right thumb injury is granted.  



REMAND

The Veteran contends that he has a right knee disability, to include instability, that is due to an in-service injury or, in the alternative, is the result of the service-connected left knee patellofemoral syndrome.  

The Veteran was afforded a VA examination in June 2012 to determine whether his claimed right knee disorder was related to his service-connected left knee disability and an addendum opinion was obtained in September 2012 to determine whether his claimed right knee disorder was related to any in-service event, injury, or illness.  The June 2012 VA examiner elicited a history from the Veteran and both examiners reviewed the claims file and prior diagnostic testing of the Veteran's right knee.  

The examiners reviewed the Veteran's computed tomography (CT) scan from June 2011.  The CT scan revealed no evidence of fracture, dislocation, subluxation.  There was also no inflammatory, infectious, or neoplastic process.  The scan showed relative maintenance joint space with normal appearance of the hylan articular cartilage.  Anterio and posterior cruciate ligaments, collateral ligaments, and quadricep and patellar tendons appeared intact.  It was noted, however, that the collateral ligaments were suboptimally visualzed.  There was also no evidence of effusion.  The impression was a normal CT of the right knee.  

The examiners also reviewed an X-Ray image from March 2011 of the knees which revealed joint spaces were adequately preserved.  There were no significant hypertrophic changes defined.  The cortical surfaces were found to be intact.  The trabecular pattern was normal.  There was no evidence of acute traumatic change or bony destructive lesion.  The impression was no significant abnormality of the right knee. 

The June 2012 VA examiner noted a right knee abrasion diagnosed in September 1981 and right side deep venous thrombosis diagnosed in April 2010.  The examiner opined that the claimed right knee condition was less likely than not proximity due to or the result of the Veteran's service connected left knee disability.  The examiner's rationale was that the Veteran's diagnosed right knee conditions were unrelated to the left knee.  

The September 2012 VA examiner opined that the claimed right knee disorder was less likely than not based on the claimed in-service event, injury, or illness.  The examiner reasoned that the Veteran's in-service right knee injury was healed and that the most recent X-ray and CT scan of the right knee did not show any pathological condition. 

A review of the Veteran's Social Security records reveal an X-ray examination report of the Veteran's right knee from January 2011 which revealed mild degenerative changes with spurring of the ribial spines and joint space narrowing medially and laterally.  The VA examiners did not address the X-ray report and its findings.  As such, a clarifying opinion is necessary for the purpose of determining the nature and etiology of any right knee condition that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims file to a VA examiner for a clarifying opinion as to the nature and etiology of any right knee disability that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, VA treatment records, and social security records, specifically the January 2011 X-ray examination report which revealed mild degenerative changes in the right knee, as well as a copy of this remand.

The examiner should identify any and all current right knee disorders.  For each diagnosis identified the examiner should:

a) State whether it is at least as likely as not that the disorder manifested in service or is otherwise related to the Veteran's service.  

b) State whether it is at least as likely as not that the disorder is proximately due to or the result of or aggravated by the Veteran's service connected left knee patellofemoral syndrome.  

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner is unable to complete the addendum without conducting a new examination, then a new examination should be scheduled.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

2.  After ensuring that the requested actions are completed, the RO should readjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


